Citation Nr: 1141787	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran had active service from March 1983 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.   In October 2010, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he injured his neck during service, when a vehicle he was driving was rear ended, and he, in turn, rear ended the vehicle in front of him.  The Veteran states that the incident occurred in the summer of 1985, and the Veteran received treatment on the day of the incident at the U.S. Army Hospital at Ft. Belvoir, Virginia.  The Veteran claims to have received whiplash-type injuries to his neck in this accident, which required several weeks of physical therapy and the use of a neck brace.  He was later treated with Dr. Dennis H. Becker, a private neurosurgeon, in 2003, and a VA outpatient clinic in Alabama, beginning in 2004.

The Board remanded this case to obtain the pertinent records with respect to the incident and/or treatment received as a result thereof found in the Veteran's service personnel records; any hospital records at the U.S. Army Hospital in Ft. Belvoir, Virginia; VA medical records; Dr. Dennis H. Becker's complete records; Dale Medical records; and any accident report that may be on file with the Fairfax County Police Department.  

The service personnel records as well as the VA medical records and Social Security Department records were obtained, but did not reflect treatment following the alleged accident in the summer of 1985.  The RO/AMC requested that the Veteran provide releases so that his records from Dr. Becker and Dale Medical could be obtained, but he did not respond.  As the case must be remanded for other reasons, an additional effort should be made to obtain these records.  The Veteran's records from Henry Barnard, M.D. should also be obtained.

The Fairfax County Police Department was contacted.  However, the response indicated that the report could not be provided because the specific location of the accident was not stated in the request.  In addition, it was noted that the Virginia Department of Motor Vehicles (DMV) might have information.  

A review of the Veteran's report of the accident reflects that he did in fact provide the location of the accident: US Route 1 in Fort Belvoir.  In light of the foregoing, a new request should be made of the Fairfax County Police Department which includes the location of the accident.  In addition, the Virginia DMV should be contacted to determine if any information regarding the claimed accident exists.  

As noted in the prior remand, it appears that the Veteran may have filed a Worker's Compensation claim.  The Veteran has not confirmed this information.  Thus, he should again be requested to indicate if he filed a claim for Worker's Compensation benefits in relation to his neck injury that occurred at work on September 3, 2002.  If so, these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he filed a claim for Worker's Compensation benefits in relation to his neck injury that occurred at work on September 3, 2002.  If he did file a claim, make arrangements to obtain all records related to this claim.

2.  After securing the appropriate medical releases, obtain and associate with the claims file copies of all records of the Veteran's treatment from Henry Barnard, M.D., Dr. Dennis H. Becker, and at Dale Medical, dated since 1986.  If no additional records are obtained, appropriate notice should then be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Take the steps necessary to again obtain any accident report on file with the Fairfax County Police Department relating to an automobile accident involving the Veteran that occurred during the summer of 1985 and occurring on U.S. Route 1 in Fort Belvoir.  

4.  Take the steps necessary to obtain any accident report/motor vehicle information from the Virginia DMV relating to an automobile accident involving the Veteran that occurred during the summer of 1985 and occurring on U.S. Route 1 in Fort Belvoir.  

5.  Then, review the claims folder and make a determination as to whether a VA examination is warranted in accordance with 38 C.F.R. § 3.159(c)(4), and if so, schedule the Veteran for an appropriate VA examination.  

6.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

